Citation Nr: 0504991	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03 13-584	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 
until retiring in November 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for a TDIU.  He 
filed a timely appeal.

The Board notes the veteran's February 2003 notice of 
disagreement (NOD) raises the issue of entitlement to service 
connection for his knees secondary to his low back disorder.  
He was apparently made aware of his knee condition as a 
result of the January 2003 VA examination.  But since this 
additional claim has not been adjudicated by the RO, much 
less denied and timely appealed to the board, it is referred 
to the RO for appropriate development and consideration.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends he is unable to maintain gainful 
employment because of his service-connected back disorder.  
(See, VA Form 21-8940 dated in October 2002).  He is 
currently service-connected for degenerative disc disease 
(DDD) at 60 percent, for left elbow tendonitis at 10 percent, 
for an anal fissure at 0 percent, for hemorrhoids at 0 
percent, and for a scar on his right hand at 0 percent.  His 
combined rating is 60 percent.

In September 2004, the veteran sent the Board a copy of 
letter from Dr. Kilburn to Dr. White dated in July 2004.  
Attached were reports of examinations of his back conducted 
in June and July 2004.  This additional evidence has not yet 
been considered by the RO.  So, as explained further below, a 
remand is necessary.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Court), found 38 C.F.R. § 19(a)(2) in 
conjunction with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
According to the Court's interpretation of 38 U.S.C.A. § 
7104, generally the Board cannot consider additional 
evidence, which has not been initially considered by the AOJ, 
unless it obtains a waiver from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).  In this case, the 
veteran has not indicated he wishes to waive initial 
consideration of the evidence by the RO.  So, a remand is 
required.

In addition, as pointed out by the veteran's representative, 
the report of the January 2003 examination does not indicate 
whether the examiner reviewed the claims file.  Although the 
examiner opined that he could not find any evidence that the 
veteran was unemployable, this opinion must be based on a 
review of the pertinent medical history.  Cf., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (where the Court rejected 
a medical opinion as immaterial where there was no indication 
the physician reviewed the veteran's SMRs or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis).  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  So, upon remand, clarification 
should be sought from the examiner with regard to whether he 
reviewed the claims file.

Also, Dr. Kilburn's July 2004 letter indicates he referred 
the veteran to Dr. Kopera for a disability assessment.  The 
veteran should be contacted to determine whether he was seen 
by Dr. Kopera or whether he has had any other private medical 
treatment for the disabilities at issue.  If so, VA has a 
duty to assist him in obtaining those records.  See 38 C.F.R. 
§ 3.159(c)(1) (2004) (The Veterans Claims Assistance Act 
(VCAA) requires VA to make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran whether he was evaluated by Dr. 
Kopera as indicated in Dr. Kilburn's July 2004 
letter.  Ask him to also provide the complete 
names and addresses of all private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization for the disabilities 
at issue.  Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
indicated.

	*This list should include, but is not limited to, 
all records from Dr. Kilburn, which are not 
currently of record, and Dr. Kopera, if any.  

	Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  If possible, have Dr. Cory, who examined the 
veteran in January 2003, provide an addendum to 
his report indicating whether he reviewed the 
claims file prior to issuing the report.  If Dr. 
Cory is not available, please retain an examiner 
who is equally qualified to make a determination 
regarding the veteran's employability.  (Note:  if 
the latter situation arises, this may require 
having the veteran reexamined.)

		If Dr. Cory is available and indicates he did not 
review the claims file, please forward the claims file 
to him for review once any additional private medical 
records are associated with it.  

		Ask the examiner to state whether it is at least as 
likely as not the veteran's service-connected 
disabilities, alone, preclude employment should he 
desire to seek it.  

3.	Review the claims file.  If any development is 
incomplete, including if the examination report does 
not contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claim.  If benefits are 
not granted to his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




